Citation Nr: 1013260	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1990 and from January 1991 to July 1991.  The 
Veteran served in the Army Reserves from February 1990 to 
January 1991 and from July 1991 to May 1997.

In a October 2008 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in July 2009 for development in 
compliance with the Joint Motion.  In November 2009 the 
Board vacated the October 2008 Board decision and remanded 
the claim for additional development.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The claim on appeal was remanded in November 2009 so that 
the Veteran could be provided with a medical examination to 
determine whether he currently has hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2009).  The remand stated 
that "documentation must be obtained which shows that notice 
scheduling the examination was sent to the last known 
address."  This remand language was specifically used to 
ensure that the notice provided complied with VA regulations 
which stat that in order for notice to be valid, it must be 
sent to the "latest address of record."  38 C.F.R. § 3.1(q) 
(2009).

The evidence of record shows that the Veteran was scheduled 
for a VA audiological examination in January 2010, but he 
failed to report for the examination.  The evidence of 
record shows only that notice of this scheduled examination 
was sent to the Veteran's representative and there is no 
evidence that it was ever sent to the Veteran himself.  A 
February 2010 supplemental statement of the case was 
properly sent to the Veteran's last known address, and the 
Veteran responded to that supplemental statement of the 
case, indicating that VA did have the correct address for 
the Veteran but failed to use it.

As such, the RO did not obtain documentation showing that 
notice scheduling the examination was sent to the last known 
address as was required by the November 2009 Board remand.  
The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the existence 
and etiology of any hearing loss found.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner must obtain a detailed history 
of in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any hearing loss 
found is related to the Veteran's 
period of military service.  The 
examiner must specifically address the 
findings of the March 2006 private 
audiological examination report in 
conjunction with any etiological 
opinion provided.  The examiner is 
reminded that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits at the 
time of separation from service.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the Veteran's 
last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



